The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II (sole as shown in figures 2A-2V) in the reply filed on 6/27/2022 is acknowledged.
Claims 3,8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4897936 (Fuerst).
Regarding claims 1,2 and 6-7, Fuerst teaches a sole structure (12) for an article of footwear including an upper-facing surface and a ground- facing surface opposite the upper-facing surface, comprising: 
a heel-supporting region including a recessed central area surrounded by a first plurality of rings defined in the ground-facing surface, wherein the recessed central area of the heel-supporting region and at least some of the first plurality of rings are generally circular (at least four rings 34 surround the heel recessed central area; see figures 3-5); and 
a forefoot-supporting region including a recessed central area surrounded by a second plurality of rings defined in the ground-facing surface, wherein the recessed central area of the forefoot-supporting region and at least some of the second plurality of rings are generally circular (at least four rings 32 surround the forefoot recessed central area; see figures 3-5); 
wherein each of the first plurality of rings and the second plurality of rings includes: a first ring that surrounds the recessed central area and a second ring that surrounds the first ring (figures 3-5 clearly show at least 4 circular rings surrounding each of the heel and forefoot recessed central areas and therefore has a second ring surrounding the first ring), and a first recessed groove separating the first ring and the second ring (grooves are formed between each of the rings as shown and therefore have at least three grooves formed between the rings).  
Regarding claim 6, the first depth of the central recessed area of the heel-supporting region (depth of the sole extending from the ground surface to the heel insert 52; as shown in figure 3) is greater than a second depth of the first recessed groove of the heel- supporting region (first groove between the rings adjacent to the central recess area).  
Regarding claim 7, the second depth of the first recessed groove of the heel-supporting region (i.e. groove between the rings closest to the central recess area has a first depth measured from the ground contact surface to the top of the groove) is greater than a third depth of the second recessed groove of the heel- supporting region (i.e. groove between the rings second closest to the central recess area has a depth measured from the ground contact surface to the top of the groove).  
Claim(s) 1,2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0005921 (Diepenbrock).
Regarding claims 1,2, Diepenbrock  teaches a sole structure (sole structure as shown in figures 1-4 and figures 15A-15B) for an article of footwear including an upper-facing surface and a ground- facing surface opposite the upper-facing surface, comprising: 
a heel-supporting region including a recessed central area surrounded by a first plurality of rings defined in the ground-facing surface, wherein the recessed central area of the heel-supporting region and at least some of the first plurality of rings are generally circular (see at least four circular bands surround the heel recessed central area; see figures 1-4); and 
a forefoot-supporting region including a recessed central area surrounded by a second plurality of rings defined in the ground-facing surface, wherein the recessed central area of the forefoot-supporting region and at least some of the second plurality of rings are generally circular (see at least four circular bands surround the forefoot recessed central area; see figures 1-4); 
wherein each of the first plurality of rings and the second plurality of rings includes: a first ring that surrounds the recessed central area and a second ring that surrounds the first ring (figures 1-4 clearly show at least 4 circular rings surrounding each of the heel and forefoot recessed central areas and therefore has a second ring surrounding the first ring), and a first recessed groove separating the first ring and the second ring (grooves are formed between each of the rings as shown and therefore have at least three grooves formed between the rings).  
Claim(s) 1,2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 7924740 (Wegner).
Regarding claims 1,2, Wegner  teaches a sole structure (sole structure as shown in figures 1-2) for an article of footwear including an upper-facing surface and a ground- facing surface opposite the upper-facing surface, comprising: 
a heel-supporting region including a recessed central area surrounded by a first plurality of rings defined in the ground-facing surface, wherein the recessed central area of the heel-supporting region and at least some of the first plurality of rings are generally circular (see at least four circular bands surround the heel recessed central area; see figures 1-2); and 
a forefoot-supporting region including a recessed central area surrounded by a second plurality of rings defined in the ground-facing surface, wherein the recessed central area of the forefoot-supporting region and at least some of the second plurality of rings are generally circular (see at least four circular bands surround the forefoot recessed central area; see figures 1-2); 
wherein each of the first plurality of rings and the second plurality of rings includes: a first ring that surrounds the recessed central area and a second ring that surrounds the first ring (figures 1-2 clearly show at least 4 circular rings surrounding each of the heel and forefoot recessed central areas and therefore has a second ring surrounding the first ring), and a first recessed groove separating the first ring and the second ring (grooves are formed between each of the rings as shown and therefore have at least three grooves formed between the rings).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Werner ‘740 or Diepenbrock ‘921 or Fuerst ‘936] in view of D201952 (Johns)].
Each of the following patents: Werner ‘740 or Diepenbrock ‘921 or Fuerst ‘936, teach an article of footwear as claimed except for the midfoot-supporting region of the ground facing surface of the sole having recessed midfoot central area surrounded by at least three additional rings of increasing larger circumference surrounding the innermost rings, and wherein some of the third plurality of rings are elongated in a fore-to-aft direction.   D201952 (Johns) shows a sole structure wherein the bottom surface has a plurality of rings in the heel region, the fore foot region and a midfoot-supporting region of the ground facing surface of the sole having recessed midfoot central area surrounded by at least three additional rings of increasing larger circumference surrounding the innermost rings, and wherein some of the third plurality of rings are elongated in a fore-to-aft direction (see figures 1 and 5). Figure 5 shows a cross-section of the sole structure in the midfoot supporting region having the structure as defined in claim 9.
It would have been obvious to one of ordinary skill in the art to provide the sole structures as taught by Werner ‘740 or Diepenbrock ‘921 or Fuerst ‘936, with other regions of the ground facing surface of the sole having the midfoot-supporting region of the ground facing surface of the sole having recessed midfoot central area surrounded by at least three additional rings of increasing larger circumference surrounding the innermost rings, and wherein some of the third plurality of rings are elongated in a fore-to-aft direction, as shown by John, to provide an aesthetic design to the bottom of the sole structures.  Moreover, at least see paragraphs 19,20,28 and 75 of the instant specification which teaches the shape is of no patentable criticality.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over either [Werner ‘740 or Diepenbrock ‘921].
Each of the following patents: Werner ‘740 and Diepenbrock ‘921, teach a sole structure as claimed except for the first depth of the central recessed area of the heel supporting region (claim 4) and the second depth of the first recessed groove of the heel supporting region (claim 5) within the range of an overall thickness of a midsole component of the sole structure.
The depths at shown in the figures of Werner and Diependbrock appear to be in the range as claimed and/or at least relatively close.  Nonetheless, It would appear to be an obvious design choice to construct the first depth of the central recessed area of the heel supporting region and the second depth of the first recessed groove of the heel supporting region of a midsole component (the sole structure of both patents (i.e. Werner and Diepenbrock) is inherently a midsole component since it has the structure as claimed) within the range as claimed inasmuch as the depths would appear to be suitable depending on the individual wearer, the activity for be used for and the type of material.    Since the applicant has not demonstrated or even alleged that these specifically claimed depth ranges in the sole structure produce any unexpected results, it is concluded that it would have been obvious for an artisan with ordinary skill to determine a workable or even optimum first depth of the central recessed area and the second depth of the first recessed groove of the heel supporting region within the range as claimed.  This view is buttressed by applicant's disclosure which does not reveal that these specific depths solves any particular problem and/or yields any unexpected results.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,212,988 and 10,959,488. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not patentably distinct.    It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556